Citation Nr: 1607206	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the severance of service connection for degenerative changes at L5-S1, with bulging disc at L4-5 was proper.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, from July 1991 to December 1991, and from April 1995 to September 1995.  Additionally, the Veteran retired from the North Carolina National Guard with more than twenty years of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board previously remanded this claim in October 2015 for issuance of a supplemental statement of the case.


FINDING OF FACT

The evidence does not show that the grant of service connection for degenerative changes at L5-S1, with bulging disc at L4-5 is clearly and unmistakably erroneous.


CONCLUSION OF LAW

As severance of service connection for degenerative changes at L5-S1, with bulging disc at L4-5 was not in accordance with the law, service connection is restored, effective May 1, 2010.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d). 

38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The Court of Appeals for Veterans Claims (Court) reasoned that, because 38 C.F.R. § 3.105(d) specifically states, "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original grant of service connection.  The Court further reasoned that, if it were to conclude that a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Id. 

In this particular case at hand, the RO severed the Veteran's grant of service connection for her back disability based upon the required finding of CUE in the original decision awarding this benefit.  Specifically, the RO found that her back disability had not been incurred during a period of active duty.

The Veteran was initially granted service connection for degenerative changes at L5-S1, with bulging disc at L4-5 (lumbar spine disability) in a December 2008 rating decision.  In an October 2009 rating decision, the RO proposed to sever service connection for the Veteran's lumbar spine disability.  The Veteran was notified of this proposal in an October 2009 letter. 

In a February 2010 rating decision, the RO severed service connection for the Veteran's lumbar spine disability, effective May 1, 2010, which was noted to be 60 days following the date of the rating decision.  In August 2010, the Veteran submitted a timely notice of disagreement with the February 2010 rating decision.
The Veteran was then issued a statement of the case (SOC) in October 2011, but did not file a substantive appeal.  The Veteran filed a claim to reopen service connection for the lumbar spine disability in January 2012.  As such, the RO construed the issue on appeal as a claim to reopen service connection for degenerative changes at L5-S1, with bulging disc at L4-5, which generally would require new and material evidence.  However, the previous remand in this case specifically found that the February 2010 rating decision was not final, as the October 2011 statement of the case was defective.  The prior Board decision found that a supplemental statement of the case should be provided to the Veteran with all of the relevant regulations concerning severance.  

Reviewing the evidence of record, the Board notes that the February 2008 claim indicates that the Veteran injured her back during a training exercise.  On an April 2014 VA Form 9, she indicated that the injury had occurred at the same time as her documented (and currently service-connected) left knee disability.  The left knee disability was documented as occurring during a drill in February 2005 with a left ACL tear occurring while running during military physical training in February 2006.  Private treatment records from March 2006 indicate an incidental finding of degenerative changes at L5-S1, with bulging disc at L4-5.  Although there is a negative opinion concerning whether the Veteran's back disability is secondary to her left knee disability, there is no VA opinion of record concerning whether her back disability is related to the documented injury while drilling during a period of inactive duty for training.  In fact, the only medical opinion of record concerning the etiology of the Veteran's back disability is a December 2015 statement from a private physician indicating that she was treating the Veteran for injuries sustained during service, including the lumbar spine disability.

The Board emphasizes that "the severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence establishes that [service connection] is clearly erroneous." Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (Emphasis in original)).  Here, the Veteran has a current diagnosis of degenerative changes at L5-S1, with bulging disc at L4-5, as well as a documented injury during inactive duty for training, and a statement from her private physician indicating her lumbar spine disability is the result of injuries sustained during service.  The current evidence of record does not establish that awarding service connection is clearly erroneous.  

Thus, after a careful review of the record, the Board finds that VA has not met the high evidentiary burden of showing CUE, and thus the severance of service connection was improper.



ORDER

The severance of service connection for degenerative changes at L5-S1, with bulging disc at L4-5 was improper, and service connection is restored, effective May 1, 2010.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


